DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings replacing Fig. 3 and Fig. 4 in the present application were received on 12 May 2021.  These drawings are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Morey B. Wildes on 16 March 2022.

The application has been amended as follows: 
The Claims filed 12 May 2021 have been amended as follows:
In Claim 1,
on line 3: “afront-wheel drive” has been replaced with --a front-wheel drive--; and
on line 12: “the first axle efficiency map” has been replaced with --the first axle efficiency characteristic map--.
In Claim 4, on lines 3-4: “a second axle efficiency characteristic map” has been replaced with --the second axle efficiency characteristic map--.
In Claim 12,
on line 6: “a first drive machine” has been replaced with --the first drive machine--;
on line 7: “a second drive machine” has been replaced with --the second drive machine--; and
on line 11: “the first axle efficiency map” has been replaced with --the first axle efficiency characteristic map--.
In Claim 15,
on line 7: “a first drive machine” has been replaced with --the first drive machine--;
on line 8: “a second drive machine” has been replaced with --the second drive machine--; and
on line 12: “the first axle efficiency map” has been replaced with --the first axle efficiency characteristic map--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669